DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the papers filed March 7, 2022.  
Claims 1, 2, 11, and 35 are currently pending.  
Claims 35 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed August 24, 2020. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Junqi Hang on March 22, 2022.

4.	The application has been amended as follows: 

1. (Currently Amended) A method for genotyping SNPs involved in chromosome Robertsonian translocation ("CRT"), the method comprising: 

(b) performing PCR amplification on the obtained samples from both of the parents and the progeny to produce amplicons, wherein the PCR amplification uses each of the following primer pairs:
	(i) SEQ ID NO: 1 and SEQ ID NO: 2;
(ii)  SEQ ID NO: 3 and SEQ ID NO: 4;
(iii) SEQ ID NO:  115 and SEQ ID No: 116;
(iv) SEQ ID NO:  117 and SEQ ID NO: 118;
(v) SEQ ID NO:  231 and SEQ ID NO: 232;
(vi) SEQ ID NO: 233 and SEQ ID NO: 234;
(vii) SEQ ID NO:  379 and SEQ ID NO: 380;
(viii) SEQ ID NO: 381 and  SEQ ID NO: 382;
(ix) SEQ ID NO: 529 and SEQ ID NO: 530; and
(x) SEQ ID NO: 531 and SEQ ID NO: 532; and
(c)  using the amplicons to genotype the SNPs, wherein the SNPs are located at the following genomic positions in the human reference genome hg19: chr13:19602195, chr13: 19625370, chr14: 19472367, chr14:20326905, chr15:20022190, chr15:20049922, chr21: 14640496, chr21: 14643423, chr22:16415691, and chr22:16554800. 

2. (Previously Presented) The method according to claim 1, wherein the CRT-carrier parent or the non-CRT-carrier parent DNA sample is extracted from a peripheral blood sample, while the progeny DNA sample is extracted an embryo, a fetus, or an abortion tissue. 

3.-10. (Cancelled)

11. (Previously Presented) The method according to claim 1, wherein the progeny is Robertsonian translocation chromosome trisomic or monosomic.

12.-35. (Cancelled)  

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AMANDA HANEY/Primary Examiner, Art Unit 1634